Citation Nr: 0919046	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for right hip 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1971 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2005, a 
statement of the case was issued in April 2006, and a 
substantive appeal was received in June 2006.  


FINDINGS OF FACT

1.  Right hip disability was not manifested during service or 
for many years thereafter, nor is any current right hip 
disability causally related to service.  

2.  Hypertension was not manifested during service or for 
many years thereafter, nor is any current hypertension 
causally related to service. 

3.  Hepatitis C was not manifested during service or for many 
years thereafter, and nor is the Veteran's Hepatitis C 
causally related to service.


CONCLUSIONS OF LAW

1.  Right hip disability was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  Hypertension was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).

3.  Hepatitis C was not incurred in or aggravated during the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated July 2004, 
March 2005, and March 2006 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letters to the appellant 
were provided in July 2004 and March 2005 prior to the 
initial unfavorable decision in April 2005.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in September 2007, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  Documentation in the claims file details the 
RO's efforts to obtain service treatment records; it appears 
that all avenues for obtaining such records have been 
exhausted without success.  The record in this case does 
include VA treatment records, Social Security Administration 
records, and lay evidence.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his claimed disability.  In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required. 
 
McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case.  There is no persuasive indication that 
the claimed disabilities may be associated with the Veteran's 
service.  There is otherwise sufficient competent evidenced 
to decide the claim in the form of post-service treatment 
records and lay evidence. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records could not be located.  
The attempts undertaken by the RO to obtain the service 
treatment records are documented in a March 2005 memorandum.  
Due to the missing service treatment records, the Board 
recognizes its heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Hip Disability

The Veteran contends that his right hip disability was caused 
by lifting bombs for two years while in service.  

As already note, the Veteran's service treatment records 
could not be located.  However, the claims file does include 
a February 1982 report of medical history for reserve 
purposes, the Veteran specifically marked no when asked have 
you ever had or have you now swollen or painful joints, 
arthritis, rheumatism, or bursitis, or bone, joint, or other 
deformity.  In a corresponding report of medical examination, 
the examiner specifically noted the lower extremities, spine, 
and other musculoskeletal as clinically normal.

In a February 2005 medical record, the Veteran stated that he 
has had pain in the right hip since 1986.  A March 2005 
record discusses the chronological evidence used by the 
Social Security Administration.  The Veteran was diagnosed 
with severe degenerative changes in his right hip in April 
2004.   

In a Social Security Administration disability report, the 
Veteran stated that post-service he acted as a head custodian 
for a school where he would lift 40-50 lb. trash burrows as 
well as 50-60 lb. desks.  

After reviewing the totality of the available evidence, the 
Board must conclude that service connection for right hip 
disability is not warranted.  There is no persuasive evidence 
supporting the Veteran's contention that it is related to 
heavy lifting during service.  There is no supporting 
evidence of a continuity of right hip symptomatology for a 
number of years after service.  The Veteran has not provided 
evidence of any complaints, diagnosis, or treatment of a 
right hip disability for many years after service.  
Significantly, in a February 1982 medical examination the 
Veteran failed to complain of any disability and the examiner 
found the Veteran's musculoskeletal system to be clinically 
normal.  This suggests that neither the Veteran nor the 
examiner were of the opinion that any right hip disability 
was present at that time, approximately 8 years after 
discharge from active duty service.  In fact, the record 
contains no evidence of right hip complaints or clinical 
findings for a minimum of 12 years after service, as the 
Veteran stated in a later record that his hip pain began in 
1986.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  As the Veteran's service treatment records are 
missing and the Veteran has not shown a disability in 
service, then the Veteran may show such a connection through 
continuity of symptoms post-service.  There is no such 
continuity of hip disability symptoms for well over ten years 
after service.  While acknowledging the Veteran's belief that 
his current disability is related to his physical activities 
during service, it is well established that as lay persons, 
neither the Veteran, his representative, nor the Board are 
shown to be competent to offer such a medical opinion.  See 
generally Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The 
Veteran is certainly competent to testify as to symptoms such 
as hip pain which are non-medical in nature; however, he is 
not competent to render a medical diagnosis or etiology.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).

In addition, as there is no medical evidence of degenerative 
joint disease within one year after service, service 
connection may not be granted based upon the presumption set 
forth in 38 C.F.R. §§ 3.307, 3.309.  

Based on the evidence of record, the Board finds that a 
preponderance of the evidence is against the finding of 
service connection for right hip disability.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Hypertension

The Veteran contends that his hypertension is due to his poor 
diet while overseas.  It does not appear that he contends 
that hypertension was diagnosed during service since he 
reported in his 2004 claim that his hypertension began in 
July 1998.  

Again, service treatment records are not available, and there 
is no evidence suggesting that hypertension was manifested 
during active duty service or within one year of discharge.  
In a February 1982 report of medical history for reserve 
purposes, the Veteran specifically marked no when asked have 
you ever had or have you now high or low blood pressure.  In 
a related report of medical examination, the examiner noted 
the Veteran's blood pressure to be 132/80.  

The earliest subsequent medical record actually on file of 
the Veteran's hypertension is dated January 1999.  At that 
time, the Veteran received a blood pressure check, which 
showed his blood pressure to be 122/88.  In February 2005, 
the Veteran did however report that his hypertension had been 
present for fifteen years, placing the onset in 1990.  This 
is somewhat earlier than the 1998 date of onset the Veteran 
reported in his claim, but it is still a number of years 
after his discharge from service in 1974.

As stated above for the right hip disability, a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has provided no lay, medical, or scientific 
evidence to show that his hypertension began during service.  
No evidence of record suggests that the Veteran's current 
hypertension to his diet at least 16 years prior.  Although 
the Veteran is of the belief that his current hypertension is 
related to his diet during service, as a lay person, the 
Veteran is not competent to offer an opinion that requires 
specialized training, such as opining on the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that a 
preponderance of the evidence is against the finding of 
service connection for Hepatitis C.  As the preponderance of 
the evidence is against this claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Hepatitis C

The Veteran contends that his Hepatitis C was due to airgun 
injections provided to him during service.  

In the February 1982 reserve report, the Veteran responded no 
when asked have you ever had or have you now jaundice or 
Hepatitis or stomach, liver, or intestinal trouble.  He did 
report having had venereal disease four times, but the dates 
were not provided.  In the corresponding report of medical 
history, the examiner noted the Veteran's endocrine and G-U 
systems as clinically normal.  

The earliest mention of Hepatitis C in the Veteran's medical 
records is a June 2003 date for the entry of Hepatitis C into 
the Veteran's problem list.  In a January 2005 report, the 
Veteran showed symptoms of mild right upper quadrant 
discomfort and a history of elevated liver enzymes.  The 
Veteran was diagnosed again with chronic Hepatitis C.  An 
April 2005 record states that the Veteran has been in 
treatment for Hepatitis C since February 2005.  

In May 2006, a nurse practitioner sent a statement to the 
Board in which she states that the Veteran recalled several 
risk factors including multiple air gun inoculations, 
tattoos, IV drug use, multiple sexual partners, and snorting 
cocaine.  The nurse practitioner goes on to state that she 
cannot rule out the possibility of the transmission of 
Hepatitis C from one or more of the risk factors.  

At this point the Board notes the 1982 reference to past 
venereal disease.  However, this report does not date the 
venereal disease to the Veteran's active duty service some 
eight years before.  It would therefore be speculative to 
find that the Veteran's Hepatitis C is causally related to 
sexual activity during service.  There is otherwise no 
supporting evidence of any recognized risk factors during 
active duty service. 

Based on this record the Board finds that service connection 
for Hepatitis C is not warranted.  While the Veteran has a 
current diagnosis of Hepatitis C, and the Board acknowledges 
that it is possible that the Veteran received inoculations or 
immunizations by way of an air injection gun, there is a 
complete absence of any competent medical evidence that shows 
that the Veteran's Hepatitis C was due to inoculations or 
immunizations he received during service by way of an air 
injection gun, nor is there persuasive evidence that the 
Hepatitis C is due to any other incident or activity during 
service.  The Board also notes that although a Veterans 
Benefit Administration (VBA) Fast Letter indicates that it is 
"biologically plausible" for transmission of Hepatitis C 
through the use of jet injectors, it points out that this is 
"[d]espite the lack of any scientific evidence to document 
transmission of HCV with airgun injectors."  VBA Fast Letter 
04-13 (June 2004).  It also states that the source of 
infection is unknown in ten percent of acute Hepatitis C 
cases and thirty percent of chronic Hepatitis C cases.  Id.  
Therefore, it is reasonably possible to contract Hepatitis C 
without being able to pinpoint the cause.  As such, given the 
absence of any medical evidence that competently relates the 
Veteran's post service diagnosis of Hepatitis C to service as 
well as the other significant risk factors in the Veteran's 
history and the period of time between service and diagnosis, 
the Board finds that the medical evidence is against the 
Veteran's claim.

In addition to a lack of medical evidence, the significant 
amount of time between service and the diagnosis of Hepatitis 
C also plays against the Veteran's claim for service 
connection.  The Veteran was separated from service in 1974.  
The earliest medical record of Hepatitis C is dated June 
2003.  The Veteran's records are silent as to complaints, 
treatments, or diagnosis of Hepatitis C for almost twenty 
nine years after service.  As shown in the above issues, a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Given the medical evidence against the claim, the significant 
period of time between service and the diagnosis, and the 
fact that the Veteran's nurse practitioner even stated that 
she could not rule out any of the Veteran's high risk 
activities as the cause for Hepatitis C, for the Board to 
conclude that the Veteran's Hepatitis C had its origin during 
service in these circumstances would be speculation.  The law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

While the Veteran is clearly of the opinion that his current 
Hepatitis C is related to service, as a lay person, the 
Veteran is not competent to offer an opinion that requires 
specialized training, such as opining on the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that a 
preponderance of the evidence is against the finding of 
service connection for Hepatitis C.  As the preponderance of 
the evidence is against this claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


